DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 of U.S. Application No. 16/915901 filed on 06/29/2020 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed04/28/2022. Claims 1-3, 5-6, 9 and 19-20 have been amended. Claims 1-20 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-20 have been withdrawn.
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-20 have been withdrawn.


Reason of Allowaance
Claims 1-20 are allowed over the prior art of record.
As per claim 1-20 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a method comprising, by a computing system: receiving, in a vehicle from at least one sensor of the vehicle, (i) vehicle driving data associated with the vehicle driving in an environment, and (ii) detected environment data associated with the environment; generating a reference trajectory of the vehicle driving in the environment based on the vehicle driving data, wherein generating the reference trajectory includes deriving the reference trajectory from vehicle controls of an operator controlling the vehicle embodied in the vehicle driving data; generating, using a trajectory planner, a planned trajectory of the vehicle based on driving constraints of the environment from the environment data, wherein the planned trajectory is associated with cost functions having weight values of the trajectory planner; determining a difference in at least one parameter associated with the planned trajectory relative to the reference trajectory; adjusting one or more of the weight values associated with the cost functions based on the difference between the at least one parameter associated with the planned trajectory and the reference trajectory, and controlling the vehicle according to the trajectory planner that is based, at least in part, on the weight values that are adjusted.
Claims 2-18 depend from claim 1, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668